United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
U.S. POSTAL SERVICE, PLEASANTBURG
STATION, Greenville, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0758
Issued: March 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 22, 2019 appellant filed a timely appeal from November 14, 2018 and
January 25, 2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP).1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective June 29, 2018, as she no longer had residuals or
disability causally related to her accepted January 24, 2016 employment injury.

1

Appellant timely requested oral argument before the Board. By order dated July 17, 2020, the Board exercised
its discretion and denied the request as the matter could be adequately addressed based on a review of the case record.
Order Denying Oral Argument, Docket No. 19-0758 (issued July 17, 2020).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 27, 2016 appellant, then a 39-year-old rural carrier associate, ﬁled a traumatic
injury claim (Form CA-1) alleging that on January 24, 2016 she developed cervicalgia and pain in
her left shoulder when she fell in a parking lot covered with ice while in the performance of duty.
She stopped work on the date of injury. On February 26, 2016 OWCP accepted appellant’s claim
for strain of muscle, fascia, and tendon at the neck level and strain of an unspecified muscle, fascia,
and tendon at the left shoulder and upper arm level, initial encounter.
On July 1, 2016 appellant returned to full-time, full-duty work. She stopped work on
September 23, 2016. On October 7, 2016 appellant underwent authorized left shoulder
arthroscopic distal clavicle excision (Mumford procedure), debridement of labral tear, and
arthroscopic subacromial decompression of the left shoulder, which was performed by
Dr. Thomas E. Baumgarten, a Board-certified orthopedic surgeon. She returned to light-duty work
with restrictions on November 26, 2016 and worked in this capacity until November 30, 2016. On
December 1, 2016 appellant stopped work and has not returned.
In a July 17, 2017 medical report, Dr. Justin K. Hutcheson, an attending physician Boardcertified in anesthesiology and pain medicine, noted appellant’s continued complaints of pain in
the neck and left shoulder and arm. He discussed examination findings and advised that she had
not reached maximum medical improvement (MMI) from a pain standpoint until he pursued
disease-modifying treatment.
OWCP, in a letter dated August 24, 2017, requested that Dr. Baumgarten provide an
opinion as to whether appellant had residuals of her accepted January 24, 2016 employment injury
and authorized October 7, 2016 surgery, and whether she was capable of performing her date-ofinjury rural carrier associate position. No response was received.
On September 14, 2017 OWCP expanded the acceptance of appellant’s claim to include
impingement syndrome and labral tear of the left shoulder.
On September 20, 2017 OWCP referred appellant, together with a statement of accepted
facts, the medical record, and a list of questions, to Dr. John P. Evans, a Board-certified orthopedic
surgeon, for a second opinion examination to determine the extent and degree of remaining
disability due to her January 24, 2016 work-related injuries.
Dr. Evans, in an October 5, 2017 report, noted appellant’s history of injury on January 24,
2016 and that her claim was accepted for neck strain, and shoulder strain, impingement, and left
labral tear. He reviewed medical records and discussed findings on examination. Dr. Evans
provided impressions of nonspecific left shoulder pain post-acute injury or surgery without
consistent objective findings and nonspeciﬁc chronic or chronic recurring neck pain (also known
as chronic sprain/strain, symptomatic degenerative disc disease, facet joint pain, chronic whiplash,
etc.) with no objective findings. He advised that appellant was not totally disabled from work due
to her January 24, 2016 employment injury and authorized October 7, 2016 surgery. Dr. Evans
reasoned that treating providers had assessed her as being disabled from her rural carrier associate
position based on her subjective self-reported complaints and not on objective ﬁndings. He opined
that medical records did not indicate that appellant was a risk to herself with work activity or to

2

her coworkers. Dr. Evans indicated that the need to assess a patient as being unable to perform
usual and customary work activities should be based upon objective examination or clinical
abnormalities as opposed to self-response or subjective complaints. He noted that appellant’s
tolerance to pain and fatigue was a question that only she could answer, as her tolerances to pain
and fatigue were not scientiﬁcally measurable and could not be the basis for
restrictions/limitations. Dr. Evans maintained that there was no evidence to support her inability
to perform her regular unrestricted job as of the date of his examination. Additionally, he
maintained that appellant’s subjective complaints outweighed objective findings. Dr. Evans
explained that her activities of daily living (ADLs) and QuickDASH scores were unreliable as they
were not consistent with his physical examination. In an accompanying work capacity evaluation
dated October 5, 2017, he reiterated his opinion that appellant could perform her usual job with no
restrictions.
On January 8 and February 7, 2018 OWCP requested that Dr. Evans provide a
supplemental report providing whether appellant’s accepted conditions had resolved.3
In a letter dated October 5, 2017, Dr. Evans advised that, based on his examination,
appellant’s accepted January 24, 2016 work-related neck strain and left shoulder strain,
impingement syndrome, and labial tear had resolved.
By notice dated March 28, 2018, OWCP advised appellant that it proposed to terminate
her wage-loss compensation and medical benefits based on Dr. Evans’ opinion that the January 24,
2016 accepted conditions had ceased without residuals or disability. It afforded her 30 days to
submit additional evidence or argument challenging the proposed termination.
OWCP subsequently received an April 9, 2018 report by Dr. Hutcheson who indicated that
he had performed a facet joint injection at left C3-4, C4-5, and C5-6.
OWCP also received reports dated November 27, 2017 and April 24, 2018 signed by
Christina Garrett, a nurse practitioner, who examined appellant and provided assessments of
unchanged cervical spondylosis and left shoulder pain.
By decision dated June 28, 2018, OWCP terminated appellant’s wage-loss and medical
compensation benefits effective June 29, 2018, finding that the medical evidence submitted was
insufficient to outweigh Dr. Evans’ opinion.
On July 6, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
Thereafter, OWCP received reports and progress notes dated December 15, 2016 and
January 12, 17, and 19, 2017 signed by appellant’s physical therapist.
In an undated letter, Dr. Hutcheson noted that he had been treating appellant for neck pain
following a fall on ice which caused or aggravated her cervical stenosis and pain in her left
3
OWCP received a February 12, 2018 job offer from the employing establishment for a modified rural carrier
associate position. Appellant did not report to work.

3

shoulder and arm. He indicated that she had twice received facet injections which provided greater
than 50 percent relief. Dr. Hutcheson related that requests for additional treatment had been
denied. He maintained that, until such care was received, appellant had not reached MMI.
Dr. Hutcheson concluded that she would not reach MMI until she received the necessary medical
treatment to lessen her period of disability from her work-related injuries.
By decision dated November 14, 2018, an OWCP hearing representative affirmed in part
and set aside in part the June 28, 2018 decision. The hearing representative found that the medical
evidence submitted was insufficient to outweigh Dr. Evans’ opinion that appellant no longer had
employment-related disability. The hearing representative determined, however, that it was
premature for OWCP to terminate appellant’s medical benefits. The hearing representative
explained that while Dr. Evans reported no objective findings on examination, he did not
specifically address the need for continued medical treatment. The hearing representative
remanded the case to OWCP to obtain an opinion from Dr. Evans’ regarding appellant’s need for
continuing medical treatment due to her accepted employment conditions.
In a November 26, 2018 letter, OWCP again referred appellant to Dr. Evans for a second
opinion examination to determine whether she had continuing residuals and the need for medical
treatment due to her January 24, 2016 employment injury.
Dr. Evans, in a December 13, 2018 supplemental report, reiterated a history of the
January 24, 2016 employment injury. He also noted a history of appellant’s medical treatment and
reviewed medical records. Dr. Evans reported findings on examination and restated his prior
impressions of nonspecific left shoulder pain post-acute injury or surgery without consistent
objective findings and nonspeciﬁc chronic or chronic recurring neck pain (also known as chronic
sprain/strain, symptomatic degenerative disc disease, facet joint pain, chronic whiplash, etc.) with
no objective findings. He advised that the current diagnoses/conditions were not causally related
to the January 24, 2016 employment injury. Dr. Evans explained that appellant’s present
conditions/symptoms were subjective and not supported by objective findings that could relate her
symptoms to the accepted work injury. He further advised that the accepted work-related
conditions had resolved. Dr. Evans related that, as the accepted musculoskeletal conditions had
resolved, appellant’s prognosis was excellent. He concluded, that as there were no injury-related
residuals, no further medical treatment was needed.
By decision dated January 25, 2019, OWCP terminated appellant’s medical benefits
finding that Dr. Evans’ December 13, 2018 opinion was entitled to the weight of the medical
evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.4 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
4
See D.G., Docket No. 19-1259 (issued January 29, 2020); R.P., Docket No. 17-1133 (issued January 18, 2018);
S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

the employment.5 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.8
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective June 29, 2018, as she no longer had residuals or
disability causally related to her accepted January 24, 2016 employment injury.
OWCP referred appellant to Dr. Evans for a second-opinion evaluation to determine the
status of her accepted conditions and her work capacity. In his October 5, 2017 and December 13,
2018 reports, Dr. Evans described her January 24, 2016 employment injury and noted that her
claim was accepted for neck strain, and left shoulder strain, impingement, and labral tear. He
indicated that appellant’s physical examination revealed no objective findings of the accepted
conditions causally related to the accepted work injury. Dr. Evans further indicated that his
diagnoses of nonspecific left shoulder pain post-acute injury or surgery without consistent
objective findings and nonspeciﬁc chronic or chronic recurring neck pain (also known as chronic
sprain/strain, symptomatic degenerative disc disease, facet joint pain, chronic whiplash, etc.) with
no objective findings were not causally related to the January 24, 2016 employment injury or
authorized October 7, 2016 left shoulder surgery. He opined that the accepted work-related
conditions had resolved, that appellant could return to her rural carrier associate position without
restrictions, and that there was no need for further medical treatment. Dr. Evans explained that
treating providers who found that she was disabled from her rural carrier associate position based
their opinions on her subjective self-reported complaints and not on objective ﬁndings. Further,
he explained that the medical records did not indicate that appellant was a risk to herself with work
activity or to her coworkers. Dr. Evans maintained that an assessment of a patient’s inability to
perform usual and customary work activities should be based upon objective examination or
clinical abnormalities rather than self-response or subjective complaints. Additionally, he
maintained that appellant’s pain and fatigue tolerances were not scientiﬁcally measurable and they
could not be the basis for restrictions/limitations.

5

See D.G., id.; R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989);
Vivien L. Minor, 37 ECAB 541 (1986).
6

K.W., Docket No. 19-1224 (issued November 15, 2019); see M.C., Docket No. 18-1374 (issued April 23, 2019);
Del K. Rykert, 40 ECAB 284, 295-96 (1988).
7

A.G., Docket No. 19-0220 (issued August 1, 2019); A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58
ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); Furman G. Peake, 41 ECAB 361, 364 (1990).
8
K.W., supra note 6; see A.G., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727
(2002); Furman G. Peake, id.

5

Dr. Evans based his opinion on a proper factual and medical history and physical
examination findings and provided medical rationale for his opinion. He provided a wellrationalized opinion based on medical evidence regarding the accepted conditions causally related
to appellant’s January 24, 2016 employment injury. Accordingly, OWCP properly relied on
Dr. Evans’ second opinion report in terminating her wage-loss compensation and medical
benefits.9
The remaining evidence submitted prior to OWCP’s termination of appellant’s wage-loss
compensation and medical benefits is insufficient to overcome the weight afforded to Dr. Evans
as the second opinion physician or create a conflict in medical opinion.
Appellant submitted an undated letter from Dr. Hutcheson noting a history of the
January 24, 2016 employment injury. Dr. Hutcheson also noted that she had not reached MMI
because the facet injections she had twice received only provided greater than 50 percent relief
from her cervical stenosis and left shoulder and arm pain and requests for additional treatment had
been denied. He maintained that until such care was received appellant had not reached MMI.
Dr. Hutcheson concluded that she would not reach MMI until she received the necessary medical
treatment to lessen her period of disability from her work-related injuries. While he opined that
appellant had continuing employment-related disability, he failed to provide any medical rationale
to support his opinion. The Board has held that a medical report is of limited probative value on
a given medical issue if it contains a medical opinion which is unsupported by medical rationale.10
Dr. Hutcheson’s April 9, 2018 report indicated that he performed a facet joint injection at left C34, C4-5, and C5-6, but he did not address the issue of causation and this is of no probative value.11
Appellant also submitted reports and progress notes solely signed by Ms. Garrett, a nurse
practitioner, and appellant’s physical therapist. These reports do not constitute competent medical
evidence because neither nurse practitioners nor physical therapists are considered physicians as
defined under FECA.12 Consequently, their medical findings and/or opinions will not suffice for
purposes of establishing entitlement to compensation benefits.13
As the weight of the evidence establishes that appellant had no further employment-related
disability or need for medical treatment, the Board finds that OWCP properly terminated her wageloss compensation and medical benefits, effective June 29, 2018.

9
See K.W., id.; N.G., Docket No. 18-1340 (issued March 6, 2019); A.F., Docket No. 16-0393 (issued
June 24, 2016).
10

See L.S., Docket No. 19-0959 (issued September 24, 2019); M.H., Docket No. 17-0210 (issued June 3, 2018).

11

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12
5 U.S.C. § 8101(2) provides that physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law,”
20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA).
13

B.B., Docket No. 18-0732 (issued March 11, 2020).

6

On appeal appellant contends that she has continuing residuals of her accepted January 24,
2016 employment-related injury and authorized October 7, 2016 left shoulder arthroscopic surgery
that required further medical treatment and that Dr. Evans’ opinion is not entitled to the weight of
the medical evidence. However, as explained above, Dr. Evans reviewed the medical record and
supported his conclusion with medical rationale. Thus, the Board finds that his reports represent
the weight of the evidence with regard to the termination of appellant’s wage-loss compensation
and medical benefits, effective June 29, 2018. As of the date of the decision on appeal, appellant
had not submitted evidence establishing continuing disability on or after the effective date of the
termination.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective June 29, 2018, as she no longer had residuals or
disability causally related to her accepted January 24, 2016 employment injury.

7

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2019 and November 14, 2018
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

